NUMBER 13-05-407-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG 
 
                IN
RE: RIGOBERTO SALINAS AND PAMELA SALINAS       
 
                                  On
Petition for Writ of Mandamus
 
 
                               MEMORANDUM
OPINION
 
                          Before
Justices Yañez, Castillo, and Garza
                                Memorandum
Opinion Per Curiam[1]                
                                                                                                                                                




Relators, Rigoberto Salinas and Pamela Salinas,
filed a petition for writ of mandamus and motion for emergency relief in the
above cause on June 28, 2005, requesting this Court to direct the Honorable
Leticia Lopez, presiding judge of the 389th District Court of Hidalgo County,
Texas, to vacate her order denying relators=
motion to compel the deposition of David Rogers.   This Court, having examined and fully
considered the petition for writ of mandamus and motion for emergency relief,
is of the opinion that relators have not shown themselves entitled to the
relief sought.  Accordingly, the petition
for writ of mandamus and motion for emergency relief are DENIED.[2]  
 
 
PER CURIAM
 
 
Memorandum
Opinion delivered and filed
this
7th day of July, 2005.
 
 
 
 




[1]  See Tex. R. App. P. 52.8(d) (AWhen denying relief, the court may
hand down an opinion but is not required to do so.@); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum
opinions).


[2]   See Tex. R. App. P. 52.8(a).